     ·;,.;
                                                                                                                                                        C/
AO 2458 (Rev. 02/08/2019) Judgment in-a Criminal Petty Case (Modified)                                                                    Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or AfterNoven,ber 1, 1987)
                                  v.

                      Remigio Chavez-Escamilla                                     Case Number: 3:19-mj-20450

                                                                                  SteEhen Patrick White
                                                                                  Defendant's Attorney


    REGISTRATION NO. 82735298

    THE DEFENDANT:
     lZl pleaded guilty to count(s) I of Complaint
                                               ~~~---"---'-~~~~~~~~~~~~~~~~~~~~~~


     D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                Nature of Offense                                                                  Count Number(s)
    8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                        I

     D The defendant has been found not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~



     D Count(s)                                                                     dismissed on the motion of the United States.

                                                IMPRISONMENT
,          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                ~ TIME SERVED                                D                                   '·    days

     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
     lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                           charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Mav 13, 2019
                                                                 F~ ~'-~ E IDJ
                                   ,,..   ,.                                     Date oflrnposition of Sentence


    Received
                   A
                   DUSM
                           .
                           _.
                                                                 MAY 1 3 2019
                                                                                 HONO
                                                     Cl.ERK, U:';. DiSTF;ICT C(j)\Wjl'pE
                                                                                             BL'E ROBERT N. BLOCK
                                                                                             STATES MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF CALh'b'Ri!Jl:<I
                                                   BY                            DEPUTY


     Clerk's Office Copy                                                                                                      3: l 9-mj-20450
